Citation Nr: 1548776	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-04 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder, to include epilepsy.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military duty from September 1970 to March 1972 and from July 1973 to December 1983.  He also had periods of Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2012, the Veteran requested a Board video-conference hearing.  In September 2015, the Veteran received notification that a video-conference hearing was scheduled for October 28, 2015, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  An acquired psychiatric disability was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed PTSD is etiologically related to service or a service-connected disability.

2.  The evidence of record makes it less likely than not that the Veteran has a current seizure disorder that either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, he also scheduled to testify at a hearing before the Board, but he failure to report.  

The Board acknowledges the fact that the notice of the hearing was returned as undeliverable.  However, the address that was used was the address of record for the Veteran, and in fact is the address that the Veteran's former representative used in an effort to contact the Veteran in September 2015 was the same address VA had for the Veteran.  

The Veteran did not inform VA of a new mailing address.  It is the Veteran's responsibility to keep the VA apprised of his whereabouts.  If he does not, the VA is not required "to turn up heaven and earth" to find the correct address for a claimant. See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

No VA examinations were requested in relation to the issues currently on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating any of the claims on appeal.  See 38 U.S.C. § 5103A(a).  While it is undisputed that the Veteran is currently diagnosed with PTSD, as discussed below, the record does not show any evidence establishing that a psychiatric disorder was occurred in active service or within one year of separation from active service or evidence that a psychiatric disability may be associated with service.  As such, elements (2) and (3) are absent.  In addition, the record does not show any evidence establishing that epilepsy was occurred in service or evidence that epilepsy may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's current PTSD or epilepsy either began during or were otherwise caused by his military service.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Psychiatric Disorder

The Veteran filed his service connection claim for a psychiatric disorder in April 2009, which was denied by the April 2010 rating decision.  

STRs show that he had a normal psychiatric examination at his entrance examination in August 1970.  He continued to have normal psychiatric examinations through his active duty in February 1972, May 1973, January 1979, August 1981, and December 1983.

STRs from his reserve duty dated in January 1989 continue to show he had a normal psychiatric examination.  In addition, he specifically denied having depression, excessive worry, memory loss, or nervous trouble or any sort.

The Veteran's medical treatment records after his separation from active service show he first reported mental health symptoms in April 1989 after someone he knew was killed in a gun accident.  Afterwards, he received treatment for anxiety and panic attacks.  In January 2007, he had a positive PTSD screen.  He reported in September 2008 that his PTSD onset was in 2000, or approximately 17 years after his separation from active duty.

In April 2009, his former representative asserted that the Veteran witnessed several traumatic events involving fellow servicemen, and as a result, developed PTSD.  However, no specificity or detail was actually provided to allow VA to conduct meaningful research to corroborate the reported stressors.  In March 2010, VA determined that the information that had been provided describing the reported stressful events was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or was insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records as the Veteran did not respond to a July 2009 PTSD questionnaire.

At the time of his August 1970 intake examination, the Veteran had a normal psychiatric examination.  His STRs contain no evidence of any psychiatric complaints during his active service and he had normal psychiatric examinations through his separation from active duty in December 1983.

The record contains no evidence of any psychiatric complaints, treatment, or diagnosis until approximately 17 years after his active duty when someone he knew was killed in a gun accident. 

Based upon the evidence of record, the Board finds there is no evidence that an acquired psychiatric disorder, to include PTSD, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his separation from active service until approximately 17 years later.  There is also no competent medical opinion of record which even suggests that the Veteran's psychiatric disorder may be the result of his military service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a psychiatric disorder or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his PTSD neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly, the criteria for service connection have not been met for a psychiatric disorder.  That is, the evidence does not show that a chronic psychiatric disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that a psychiatric disorder has existed continuously since service.  Therefore, the claim is denied. 

Seizure Disorder

The Veteran filed his service connection claim for a seizure disorder in April 2009, which was denied by the April 2010 rating decision.  

STRs show that he had a normal physical and neurological examination at his entrance examination in August 1970.  He continued to have normal physical and neurological examinations in February 1972, May 1973, January 1979, August 1981, and December 1983.

STRs from his reserve duty dated in January 1989 and March 1991 continue to show he had normal physical and neurological examinations.  In addition, he denied having any periods of unconsciousness.

The Veteran's medical treatment records after his separation from service show he first reported having a seizure disorder in September 2000 during an initial treatment visit.  He reported in September 2008 that his seizure disorder onset was in 2000, or approximately 17 years after his separation from active duty.  However, the record contains no objective medical evidence suggesting that such a disorder either began during or was otherwise caused by the Veteran's military service.
 
In April 2009, his former representative asserted that the Veteran was responsible for cleaning nuclear warheads and that exposure to the nuclear material in the warheads resulted in the Veteran developing a seizure disorder.  However, the Veteran's service records show that his Military Occupation Specialties (MOS) were a cannon crewman, military police, and a correctional specialist.  The Veteran's personnel records do not document any MOS associated with handling nuclear materials.

STRs show that the Veteran had normal physical and neurological examinations from his entrance in August 1970 through his separation from active duty in December 1983.  In addition, STRs from his reserve service also show normal physical and neurological examinations through March 1991.  His treatment records show that he reported being diagnosed with a seizure disorder in 2000, but in a May 2011 VA treatment record, the Veteran denied any seizure activity for "years". 

To the extent that the Veteran currently has a seizure disorder, the evidence of record simply does not suggest that it either began during or was otherwise caused by his military service.
 
Accordingly, the criteria for service connection have not been met for a seizure disorder, and therefore, the claim is denied. 


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a seizure disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


